UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4701


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DWAYNE SIMMONS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:08-cr-00018-RAJ-1)


Submitted:   February 25, 2010              Decided:   March 17, 2010


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark H. Bodner, Fairfax, Virginia, for Appellant.     Dana James
Boente, Assistant United States Attorney, Alexandria, Virginia,
Scott W. Putney, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwayne    Simmons        appeals        a    district        court’s       order

finding he violated the conditions of probation and modifying

said conditions.          Simmons’ counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating there were no

meritorious arguments for review, but raising for the court’s

consideration      whether       the    district          court     erred       in    finding

Simmons’ violations were intentional and whether the court erred

in imposing a six-month period of home confinement.                             Simmons was

notified of the opportunity to file a pro se supplemental brief,

but did not do so.        The Government did not file a brief.

              If a defendant violates a condition of probation, the

district      court,    after    a     hearing,        may    modify       the       terms   of

probation at any point prior to the expiration or termination of

probation.       18 U.S.C. § 3565(a) (2006); 18 U.S.C.A. § 3563(c)

(West 2000 & Supp. 2009).               The modifications are reviewed for

abuse of discretion.             See United States v. Johnson, 892 F.2d

369,    371-72   (4th    Cir.    1989).        The        court   must     be    reasonably

satisfied that the defendant violated a condition of probation.

United    States   v.    Cates,      402   F.2d       473,    474    (4th    Cir.       1968).

Under    18    U.S.C.A.     §     3563(b),        a       court     may,     among       other

modifications,     order     a    defendant       to      make    restitution,          to   be

employed and to remain at home except for work hours and that



                                           2
such compliance may be monitored with an electronic monitoring

device.

             We find no error in the district court’s finding that

Simmons violated his probation.                 We also find the court did not

abuse its discretion in modifying the conditions of probation.

In accordance with Anders, we have reviewed the entire record

for any meritorious issues and have found none.                       Therefore, we

affirm the district court’s order.                     We deny without prejudice

counsel’s       motion    to    withdraw.        This    court   requires      counsel

inform Simmons, in writing, of the right to petition the Supreme

Court   of   the    United      States   for     further    review.      If    Simmons

requests that a petition be filed, but counsel believes such a

petition would be frivolous, then counsel may renew his motion

for leave to withdraw from representation.                       Counsel’s motion

must    state    that    a     copy   thereof    was    served   on   Simmons.     We

dispense     with       oral    argument    because        the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3